Exhibit 10.18(e)

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange

Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

FOURTH AMENDMENT TO FOUNDRY AGREEMENT

Spansion and SMIC

 

Amendment    This fourth amendment (the “Fourth Amendment”) to the Foundry
Agreement dated August 31, 2007, and as amended (the “Agreement”), is entered
into between Spansion LLC (“Spansion”) and Semiconductor Manufacturing
International Corporation (“SMIC”), on behalf of themselves and their
Affiliates, including without limitation the Facilities. In consideration of the
promises and mutual covenants of the parties, it is agreed that the Agreement
shall be modified to include the following terms: Fourth Amendment
Effective Date    December 23, 2011 Form of assistance    Amendment to the terms
and conditions of (1) the prepayment set forth in the Second Amendment to
Foundry Agreement dated December 14, 2011 (the “First Prepayment”), (2) the
prepayment set forth in the Amendment to Foundry Agreement dated May 16, 2011
(the “Second Prepayment”), and (3) miscellaneous other terms and conditions of
the Agreement as set forth below. Amendment to First Prepayment    Prepayment
Terms. As of the Fourth Amendment Effective Date, USD [*] on each Contract Wafer
shipped by SMIC to Spansion will be deducted from the remaining portion of the
First Prepayment amount of USD$20,000,000 until the remaining prepayment credits
are used up.    Amendment to Second Prepayment   

As of the Fourth Amendment Effective Date, the terms and conditions of the
Second Prepayment are amended, as follows:

 

•     Prepayment Amount. The amount of the Second Prepayment is reduced from USD
$50,000,000 to USD $35,000,000 “Reduced Second Prepayment Amount”) by
eliminating Spansion’s obligation to prepay USD $15,000,000 in February 2012;

 

•     Prepayment Terms. The term over which the Second Prepayment shall be
applied to Contract Wafers is extended through [*]. Prepayment credits shall be
deducted from the remaining portion of the Reduced Second Prepayment as follows:

 

•     Through December 31, 2013, (1) if the total number of Contract Wafers
shipped by SMIC to Spansion in a calendar month is [*] or less, there shall be
no deduction for any of the Contract Wafers, and (2) if the total number of
Contract Wafers shipped by SMIC to Spansion in a calendar month is greater than
[*], there shall be (a) a deduction of USD [*] on each 65nm and 45nm Contract
Wafer and (b) a deduction of USD *] on each 90nm Contract Wafer;

 

•     After December 31, 2013 and through [*], there shall be (a) a deduction of
USD[*] on each 65nm and 45nm Contract Wafer and (b) a deduction of USD[*] on
each 90nm Contract Wafer.

 

•     In the event that the prepayment credits are not used up by [*], due to
WXIC not providing sufficient capacity or any other reason beyond Spansion’s
reasonable control, then SMIC will return the remaining balance to Spansion in
full by within sixty (60) days of that date. If Spansion fails to draw down the
entire Reduced Second Prepayment Amount by [*] due to reasons solely within its
reasonable control, the balance is forgiven by Spansion.



--------------------------------------------------------------------------------

 

     •     Cost of Capital Compensation. The paragraph of this section regarding
SMIC’s obligation to compensate
Spansion for the cost of the Second Prepayment by paying Spansion the equivalent
of [*] of the balance
remaining of the Prepayment Amount is deleted in its entirety.

 

•     Other Terms of the Prepayment:

 

•     The 10% penalty set forth in the first paragraph of this section shall be
equal to USD $3,500,000.00 in
order to reflect the Reduced Second Prepayment Amount of USD $35,000,000.

 

•     The final of paragraph of this section regarding Spansion’s minimum orders
in 2015 is deleted in its
entirety.

Amendment to SMIC Minimum Capacity   

As of the Fourth Amendment Effective Date, SMIC shall provide the following
minimum Contract Wafer delivery capacity to Spansion for 65nm and 45nm NOR
production material:

•     Q1’12: [*]

•     Q2’12: [*]

•     Q3’12: [*]

•     Q4’12: [*]

•     2013: [*]

•     2014: [*]

•     2015: [*]

•     [*]

Change Order Penalty    Beginning for the calendar year 2012, if Spansion fails
to order [*] Contract Wafers in a calendar year, Spansion shall pay SMIC an
Underloading Penalty for that calendar year calculated at a rate of (1) USD [*]
for each Contract Wafer less than [*] Contract Wafers for up to the first [*]
Contract Wafers and (2) USD [*] for each additional Contract Wafer Spansion
failed to order in that calendar year thereafter. No later than December 31,
2011, Spansion shall pay SMIC a non-refundable payment of USD [*], which
includes a one time Underloading Penalty of [*] for [*], which SMIC shall apply
as a credit to any future Underloading Penalty incurred by Spansion under the
Agreement. The above penalties will apply to the following future wafer minimum
wafer purchases: for 2013/2014/2015/[*], the [*] for each Contract Wafer applies
to the first [*] wafers underloaded, and thereafter [*] for each Contract Wafer
Spansion fails to order. Scrap Limit    As of the Fourth Amendment Effective
Date, the low yield scrap limit is [*]. Miscellaneous    Unless otherwise
defined herein, capitalized terms used in this Fourth Amendment shall have the
same meaning as those set forth in the Agreement. The parties agree that except
as amended in the manner specified above, all remaining provisions of the
Agreement shall continue in full force and effect and shall apply to this
Amendment. This Amendment may be signed in multiple counterparts, each of which
shall constitute a signed original. Once fully signed, any facsimile or
electronic image of the Amendment shall be valid and acceptable for all purposes
as if it were the original.

Acknowledged and agreed

 

Spansion LLC

   Semiconductor Manufacturing International Corporation

    /s/ Randy W. Furr

  

    /s/ Ty Chiu

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange

Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

 

Name:

 

Randy W. Furr

  Name:   

TY Chiu

Title:

 

EVP & CFO

  Title:   

Chief Executive Officer

Date:

 

23/Dec/2011

  Date:   

Dec. 24, 2011

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange

Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3